Citation Nr: 1541247	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-24 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lower back disability.

2.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel
INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from July 1961 to July 1963.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in June 2011 by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  

In July 2015, the Board reopened the Veteran's claim seeking service connection for a lower back disability and remanded the reopened claim, as well as the initial service connection claim for a sinus disorder, for further development, to include obtaining VA medical opinions regarding the etiology of the claimed disabilities.  

As the opinions obtained are inadequate, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's service connection claim for a lower back disability, the Veteran posits that his current disability may be related to the lumbar puncture he received to administer anesthesia for his in-service appendectomy, and the VA medical opinion rendered in August 2015 addresses only this theory of service connection, concluding that his current disability is unrelated to his in-service lumbar puncture.  Given the narrow scope of this opinion, the opinion is inadequate, as it fails to consider other evidence of record that could potentially establish a link between the Veteran's current disability and service, to include the Veteran's in-service diagnosis of a lumbosacral strain and medical and lay evidence of a low back impairment that manifested very soon after service.  Thus, a new medical opinion must be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With regard to the Veteran's service connection claim for a sinus disorder, the examiner who rendered a negative nexus opinion in August 2015 seemed to conclude that the Veteran's currently-diagnosed allergic rhinitis is unrelated to service, given the absence of sinus treatment during service.  However, the VA examiner failed to consider or otherwise comment on the clinical significance of the Veteran's in-service complaint of difficulty breathing due to a blocked nasal passage.  Therefore, a new medical opinion considering this relevant medical evidence must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from an appropriate medical professional to determine the potential relationship between any of the Veteran's current lower back disabilities and service.  The Veteran need not be reexamined unless the medical professional determines that such an examination is required to render the requested opinion.  The electronic claims file must be provided to and reviewed by the examiner.  

The examiner is to state whether it is at least as likely as not (a 50 percent probability or higher) that any current lumbar disability had its onset in or is otherwise related to service.

The examiner is to consider and comment on the clinical significance of the following relevant evidence, which was not considered in the August 2015 VA medical opinion:

* In April 1962, the Veteran sought treatment for low back pain was diagnosed with an acute lumbosacral strain;
* In July 1963, the Veteran was discharged from service, and in September 1964, the Veteran sought service connection for a lower back disorder, as he experienced significant back pain when performing his post-service job duties;
* In February 1984, the Veteran sought treatment for his lower back pain, which was diagnosed as lumbar spine degenerative disc disease, and he reported experiencing ongoing lower back pain since service;
* The Veteran has consistently and credibly reported the onset of his current lower back pain during service and has sought service connection for this disability on many occasions since service.

The examiner must provide a complete rationale for the requested opinion.  

2.  Obtain a medical opinion from an appropriate medical professional to determine the potential relationship between the Veteran's current sinus disorder and service.  The Veteran need not be reexamined unless the medical professional determines that such an examination is required to render the requested opinion.  The electronic claims file must be provided to and reviewed by the examiner.  

The examiner is to state whether it is at least as likely as not (a 50 percent probability or higher) that the Veteran's current sinus disability had its onset in or is otherwise related to service.

The examiner is to consider and comment on the clinical significance of the Veteran's August 1961 in-service treatment for difficulty breathing and a nasal passageway blockage.

The examiner must provide a complete rationale for the requested opinion.  

3.   Then, readjudicate the Veteran's service connection claims for lower back and sinus disorders.  If the benefit sought with regard to either claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




